Mr. Chief Justice Greene
delivered the opinion of the court.
A judgment, or what for the mere purpose of this opinion will be called a judgment, was rendered in the District Court between these parties on the twenty-sixth day of May, 1885. On the tenth day of the next following December, a motion to set aside the judgment was denied. From these two acts of the District Court the plaintiffs in error served and filed notice of appeal in this cause on the ninth day of January, 1886. More than six months had then elapsed since the former act of the District Court, and the latter act, under the circumstances appearing of record, was not a final judgment. For these reasons the motion to dismiss the appeal must be granted.
Turner, J., and Langeord, J., concurred.